JOHNSON, C.J., would grant.
HUGHES, J., would grant.
CRICHTON, J., would grant and assigns reasons.
CRICHTON, J., would grant and assigns reasons:
I would grant this writ application to reverse the trial court's grant of summary judgment in favor of defendants in accordance with this Court's holding in Gilliam v. Lumbermens Mut. Cas. Co. , 240 La. 697, 124 So.2d 913 (1960). In my view, plaintiff has raised genuine issues of material fact as to whether the defendant lessor knew or should have known of the conditions of the leased premises that allegedly led to the plaintiff's injuries.